                                Case 1:19-cv-08433-JGK Documents' Filed 11/14/19 Page 1 of 1

                Ogletree                                                                                              OGLETREE, DEAKINS, NASH,
                                                                                                                      SMOAK & STEWART, P.C.
                                                                                                                      Attorneys at Law

                Deakins                        USDC SONY
                                                                                                                      599 Lexington A venue, 17th Floor
                                                                                                                      New York, New York 10022
                                                                                                                      Telephone: 212.492.2500
                                                                                                                      Facsimile: 212.492.2501
                                               DOCUMENT                                                               www. ogletreedeaki ns. com
                                               ELECTRONICALLY FILED
              Evan B. Citron              DOC#---~~---                                        ____
              212.492.2068                DATE FILED: .
              evan.citron@ogletreedealdns.com           :.
                                                                      ll:. !F·:ff:                  _
                                                                        November 14, 2019
                                                                           Vtr"€: fO                 .tf~J'fl,/6/'t,,       r--rJ(      (0/VI.Pldfl,./f'
              VIAECF
             The Honorable John G. Koeltl
                                                                            € )C     f ftvOolJ             vd         /V'O ✓ f/"\ (J         cA 1 71 7-01q
             United States District Judge                                   CO~f6/\--~l€ AOJ0Vfl;v(JQ                                        (IJ          V-vtkJ/t~
             United States District Comt
             Southern District of New York                                    O 6 (A. r       1 flL       I 7
                                                                                                             1
                                                                                                                     7 o f 't /        /1-   r     't:    3 d (Jr ,
             500 Pearl Street, Room 14A
             New York, NY 10007                                                                                                    $0        cJ/Lde/l.c/J~

                           Re: Youn v. 1185 Corned Inc. 19-cv-08433 JGK KHP                                                        ~/                       ~
              Dear Judge Koeltl:                               .                                                  ti /    {J;7                   J          S        .9          J

                     We were recently retained to represent defendant 1185 Comedy          ('~Defendant") in the           lf.c.
             above-referenced action. In light of our recent retention, and in accordance with Rule l .E of
             Your Honor's Individual Practices, we write to respectfully request (i) an extension of
             Defendant's time to answer the Complaint until November 27, 2019; and (ii) an adjournment of
             the Initial Pretrial Conference cuITently scheduled for November 18, 2019 until a date
             subsequent to November 27, 2019 that is convenient for the Court. This is Defendant's first
             request for the relief sought herein, and Plaintiff consents to this request.

                         Thank you for Your Honor's consideration of this request.

                                                                                 Respectfully Submitted,

                                                                                 OGLETREE, DEAKINS, NASH,
                                                                                  SMOAK & STEWART, P.C.

                                                                                 By: __=sl___E=•....v....
                                                                                                     an~B.....-'C""'.:i""'lr__.o....n ' - - - - - - - -
                                                                                             Evan B. Citron

             cc:         All counsel of record (by ECF:)




1\tl:int11 • 1\u,:1m • lkdin (Gt1m111y) • Bit:m\nw:wn • Boston • (huicswn • Oiruiottc • Chicago • Ck.·vtland • (()!1Jn1b.1 • Dallas • Dmver • Dettoit Mt'b.o • G,-ecnville
f!oustrn, • Jndiampolis • Jack.son • l<ar.s;.s ('j1y • l.'1.< Vegit< • /1,ndon (England) • Los 1\r'l:,>cles • Memphis • Mexico City (Mexico) • Miami • Milwiiukee • Minm~polis
,\-lmmu~vn • N,Ls/nille • New Orleans • New Yod, Gty • Oklahoma City • Omlll,>e County • Huis (l'mnce) • l~~ladelphm • Phoenix • l~tt;burgh • P0ttlmd • Raleigh • Riclunond
St l.llU1$ • Sr. 'Jh<ml< • Samimcnto • San Antonio • &in Dit-g,, • San T•1'a!lci.sco • Se.\\tle • Sl:imfonl • Tampn • Tomnto (Can,'l<l;~ • Tm= • Tucson • Washifl/,>t<ln
